United States Court of Appeals
                      For the First Circuit


No. 08-1890

                         ERIC SARSFIELD,

                      Plaintiff, Appellant,

                                v.

         GREAT AMERICAN INSURANCE COMPANY OF NEW YORK,
           GREAT AMERICAN ALLIANCE INSURANCE COMPANY,
                GREAT AMERICAN ASSURANCE COMPANY,

                      Defendants, Appellees.


                           ERRATA SHEET


     The opinion of this Court issued on July 1, 2009 is amended as
follows:

     On page 10, line 3, “Great American” should be replaced with
“the city.”